Citation Nr: 1340956	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-38 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty prior to November 2, 2009, and in excess of 10 percent from February 1, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for merlgia paresthetica of the right lateral femoral cutaneous nerve.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1993 to May 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In an October 2008 rating decision, the RO granted service connection a right hip strain with femoraceabular impingement and labral tear and assigned a zero percent rating.  In September 2009, the Veteran's representative filed a notice of disagreement (NOD).  In a June 2010 rating decision, the RO granted service connection for merlgia paresthetica of the right lateral femoral cutaneous nerve and assigned a 10 percent rating.   During the pendency of the appeal for the increased rating claim of the right hip strain with femoraceabular impingement and labral tear, a June 2010 rating decision granted a 10 percent rating, effective January 11, 2008, the date of the claim, and a 100 percent rating, during the period from November 2, 2009 to February 1, 2010, as well as a 10 percent rating from February 1, 2010.  In the June 2010 rating decision, the claim was also recharacterized as right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty.  However, because these staged rating increases do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

The RO issued a statement of the case (SOC), simultaneously with the June 2010 rating decision, which addressed the increased rating claims in excess of 10 percent prior to November 2, 2009 and since February 1, 2010.  The Veteran's representative filed an August 2010 substantive appeal, with respect to the June 2010 SOC, for all issues, and specifically stated the intent to appeal the 10 percent rating prior to November 2, 2009 and since February 1, 2010 for the right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty determination.  The Veteran's representative later filed a June 2011 NOD, with respect to the June 2010 rating decision, for merlgia paresthetica of the right lateral femoral cutaneous nerve and for right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty.  However, the June 2011 NOD specifically stated the temporary convalescence period from November 2, 2009, for right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty is not included on appeal.  

The RO issued another SOC, in March 2013, which addressed the increased rating for merlgia paresthetica of the right lateral femoral cutaneous nerve and for right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty from February 1, 2010.  The RO issued a supplemental statement of the case (SSOC), in September 2013, which addressed the increased rating for merlgia paresthetica of the right lateral femoral cutaneous nerve and for right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty from February 1, 2010.  Thus, the Board finds that the issue of an increased rating for right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty prior to November 2, 2009 and from February 1, 2010 is on appeal but the intervening period from November 2, 2009 to February 1, 2010 is not on appeal, as the appeal was expressly limited by the Veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds it necessary to remand the issues of an increased rating for merlgia paresthetica of the right lateral femoral cutaneous nerve and for right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty, to the agency of original jurisdiction additional development and consideration.  

The Board concludes that the January 2010 VA examination is not adequate for the purpose of adjudicating the Veteran's claims pertaining to an increased rating for merlgia paresthetica of the right lateral femoral cutaneous nerve and for right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty.  Another VA examination is necessary because the evidence indicates that the Veteran's right hip and right leg disabilities have worsened since the last VA examination, and the last VA examination is too remote to constitute a contemporaneous examination; thus, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The Veteran submitted September 2012 private treatment records of his right hip disability, which stated the Veteran was noted to have continued pain with possible iliopsoas snapping.  Additionally, this record noted that the Veteran broke his right foot which has increased his pain and interrupted his exercising and strengthening of his hip.  With respect to the increased rating claim for merlgia paresthetica of the right lateral femoral cutaneous nerve, in the April 2013 substantive appeal, the Veteran's representative argued that the January 2010 examination was inaccurate because, during that point in time, the Veteran had recently had surgery and had initially improved immediately following the surgery but then began to worsen.  While the evidence of record following the Veteran's surgery shows mixed indications of severity, one January 2010 private treatment record indicated concern that the Veteran was 50 percent worse than he was prior to the surgery.  Additionally, the Veteran's representative argued that currently the disability involves the whole leg, where at the time of the January 2010 examination, the disability was limited to specific sections of the leg.  Thus, based on this evidence, a new examination is required for each claim.

Additionally, January 2010 VA examination is not adequate for the right hip disability because while the examiner noted findings of pain at rest, weakness and abnormal motion, as well as decreased strength and pain, there was no further comment on whether painful motion or other factors (premature or excess fatigability, incoordination, etc.) resulted in additional functional loss - such as during prolonged or repeated use when the Veteran's symptoms are most problematic ("flare ups").  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See, too, Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, pursuant to 338 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45)).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  That is to say, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

But that said, according to Mitchell, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. See also 38 C.F.R. § 4.40.  In evaluating the severity of the Veteran's service-connected right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty, VA must determine the overall functional impairment due to these factors.  So, on remand, the examiner must more fully address these aspects of the disability.

The record reveals that the Veteran receives treatment from the University of Michigan Health System.  However, several records mention treatment from Physical Medicine and Rehabilitation Services, and these records do not appear to be associated with the claims file.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, from the University of Michigan Health System, from September 2012, to include Physical Medicine and Rehabilitation Services, should be attempted to be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1).

Additionally, the record indicates the Veteran received physical therapy, from Medsport (part of the University of Michigan Health System), but also from other providers.  Thus, contact the Veteran to identify any relevant physical therapy providers, who may possess relevant medical records.  Then the necessary authorization should be obtained from the Veteran, regarding any identified records, and any additional records, should be attempted to be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain records, University of Michigan Health System, from September 2012, to include from Physical Medicine and Rehabilitation Services, and associate them with the claims folder.  Additionally, contact the Veteran to identify any relevant physical therapy providers, then obtain the necessary authorization from the Veteran and then attempt to obtain any relevant physical therapy records and associate them with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

2.  Thereafter, schedule the Veteran for a VA examination(s) to determine the severity of the service-connected merlgia paresthetica of the right lateral femoral cutaneous nerve, and the severity the service-connected right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The entire claims file should be made available for review in conjunction with the examination(s).  

The examiner should report all ranges of motion of the pertaining to the claim of right femoraceabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must also identify the level of impairment for the service-connected merlgia paresthetica of the right lateral femoral cutaneous nerve.  The examiner should be asked to state whether the disability is complete.  If the disability is incomplete, the examiner should state whether the incomplete paralysis is severe, moderate, or mild. 

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


